Wl-W
                                         ELECTRONIC RECORD



                                                                                 Appeal From an Order Granting
CCA #       09-14-00232-CR                                   OFFENSE:            Motion for New Trial


            The State of Texas
STYLE:      v. Kevin Dashawn Sneed                           PUNISHMENT:


                                                             COUNTY:             Montgomery


TRIAL COURT:             9th District Court                                Appellee's                  MOTION
TRIAL COURT #:           12-12-13526 CR                          FOR REHEARING IS:         OVERRULED
TRIAL COURT JUDGE:       Judge Kelly W. Case                     DATE:         10-09-14
DISPOSITION:       REVERSED AND REMANDED                         JUDGE:        PER CURIAM




DATE:         09-24-14

              Chief Justice

JUSTICE:      Steve McKeithen           PC      NO     S   YES

PUBLISH:      NO                        DNP::    YES


CLK RECORD:        06-05-14                                SUPP CLK RECORD:
RPT RECORD:        06-02-14                                SUPP RPT RECORD
STATE/APP BR:      07-03-14                                SUPP BR:                   08-05-14
APE BR:            08-01-14                                PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                 cca# IY7/-/V    »    f    ¥ f         WW

          APtZLLlZS*^              Petition                           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:

DATE:        O* 1^1*4)?                                               SIGNED:                           PC:

JUDGE:         VIA CbU<L4C^                                           PUBLISH:                         DNP:




                   MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                                  ON

JUDGE:                                                                JUDGE: